DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Status of the Application
Claims 1-2, 4-12, and 14-20 are pending.
Receipt and consideration of Applicants' amended claim set and remarks/arguments filed on 10/28/2022 are acknowledged.  Claims under consideration in the instant office action are claims 1-2, 4-12, and 14-20.
 Applicants' arguments, filed 10/28/2022, have been fully considered but they are not deemed to be persuasive. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Status of the Application
Claims 1-2, 4-12, and 14-20 are pending 
Claims 1-2, 4-12, and 14-20 are under consideration in the instant office action.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-2, 4-12, and 14-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gruber (US 2009/0175940).
Gruber teaches compositions comprising solubilized ibuprofen granulate and a base such as sodium carbonate or sodium hydroxide (paragraphs 0064-0066).  Gruber teaches carbonates can be used to mask the unpleasant taste of ibuprofen salts, and as a consequence it would follow that one of ordinary skill in the art would eliminate such irritation during oral administration of ibuprofen by formulating a composition of an ibuprofen salt with a carbonate, such as sodium carbonate (paragraph 0016).  Gruber teaches the base present in an amount of 0.5 to 1.2 moles of ibuprofen (claim 2).  Gruber teaches providing enough base to provide a pH of at least 7.5 (paragraph 0089).  Gruber teaches that ibuprofen arginine (e.g. L-arginine salt of ibuprofen) provides enhanced dissolution in water (paragraph 0007).  Gruber teaches that ibuprofen is commonly formulated at an amount of 200 and 400 mg (paragraph 0002).  Gruber teaches ibuprofen tablets that are ingested with 100 mL at a pH greater than 5.0, which aid in absorption (paragraph 0006).
Gruber does not teach a composition comprising ibuprofen arginine and sodium carbonate present at the claimed molar ratios.  Gruber does not disclose the pH of 9.0-9.5.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to formulate a composition comprising ibuprofen arginine and sodium carbonate present at the claimed molar ratios, as suggested by Gruber, and produce the instant invention.
One of ordinary skill in the art would have been motivated to do so since solubilized ibuprofen granulate and a base such as sodium carbonate or sodium hydroxide can be formulated together for improved dissolution as taught by Gruber, with a reasonable expectation of success absent evidence of criticality of the particular formulation.
Even though the range for the component amounts as taught by Gruber are not the same as the claimed amounts, Gruber does teach an overlapping range of amounts, and it has been held that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  Furthermore, it would have been obvious to optimize the dosage amounts and arrive at the overlapping ranges in order to increase the efficacy of the composition, with a reasonable expectation of success absent evidence of criticality for the claimed values.  Still further, it is obvious to vary and/or optimize the component amounts and thus the pH provided in the composition, according to the guidance provided by Gruber, to provide a composition having the desired properties such as the desired (ratios, concentrations, percentages, etc.).   It is noted that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Even though the range for pH as taught by Gruber are not the same as the claimed amounts, Gruber does teach an overlapping range of pH, and it has been held that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  Furthermore, it would have been obvious to optimize the pH and arrive at the overlapping ranges in order to increase the efficacy of the composition, with a reasonable expectation of success absent evidence of criticality for the claimed values.  Still further, it is obvious to vary and/or optimize the component amounts and thus the pH provided in the composition, according to the guidance provided by Gruber, to provide a composition having the desired properties such as the desired (ratios, concentrations, percentages, etc.).   It is noted that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
With regards to the limitation claimed in instant claims 10 and 20, which claims, Gruber does not specifically teach the exact amounts claimed in instant claims 10 and 20. However, it would be within the skill of an ordinary artisan to be able to modify the volume of water in order to obtain the desired tolerability of the solution. It is noted that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Response to Arguments
Applicant's arguments filed 10/28/2022 have been fully considered but they are not persuasive.
Applicant argues that “in order to avoid the uncomfortable sensory irritation, the molar ratio of the ibuprofen salt to the pharmaceutically acceptable strong base in a solid composition should be in a range from 1:0.01 to 1 :0.8 so that when the composition is dissolved in drinkable water it imparts a final pH solution in the range from 9 to 9.5. In other words, it is critical that the molar ratio of a strong base to the ibuprofen salt in the solid composition may range from 0.01:1 to 0.8:1 to order to obtain the claimed pH range which is also critical to achieve the desired properties.”  The Examiner respectfully disagrees since Gruber teaches the base present in an amount of 0.5 to 1.2 moles of ibuprofen (claim 2) for the formation of the ibuprofen salt.  Even though the range for the component amounts as taught by Gruber are not the same as the claimed amounts, Gruber does teach an overlapping range of amounts, and it has been held that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  Furthermore, it would have been obvious to optimize the dosage amounts and arrive at the overlapping ranges in order to increase the efficacy of the composition, with a reasonable expectation of success absent evidence of criticality for the claimed values.  Still further, it is obvious to vary and/or optimize the component amounts and thus the pH provided in the composition, according to the guidance provided by Gruber, to provide a composition having the desired properties such as the desired (ratios, concentrations, percentages, etc.).   It is noted that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
	Applicant also argues that “the pH presently claimed is not obtainable as a matter of routine
experimentation by one skilled in the art, but is critical for the presently claimed invention, that
is, it provides for an oral solution of ibuprofen salt which does not cause sensory irritation to the
oral cavity when swallowed.”  The Examiner respectfully disagrees since Gruber teaches compositions comprising solubilized ibuprofen granulate and a base such as sodium carbonate or sodium hydroxide (paragraphs 0064-0066).  Gruber teaches the base present in an amount of 0.5 to 1.2 moles of ibuprofen (claim 2).  Gruber teaches providing enough base to provide a pH of at least 7.5 (paragraph 0089).  The compositions rendered obvious by Gruber thus read on the structural limitations of the claimed composition, and when the composition recitations are met, the desired properties are met, as any component that materially affects the composition and its properties would have to be present in the claim to be commensurate in scope, such as the resulting pH and tolerability of the composition (i.e. claim 1).  Additionally, it would have been obvious to adjust the pH of the composition once a pH level is found, it is routine to adjust the pH levels to the desired level with a reasonable expectation of success absence evidence to the contrary.  Furthermore, it is obvious to vary and/or optimize the pH levels provided in the composition, according to the guidance provided by Gruber, to provide a composition having the desired properties such as the desired (ratios, concentrations, percentages, etc.).   It is noted that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  The additional base that is added to the ibuprofen salt to provide for a pH of at least 7.5 disclosed by Gruber in [0089] would provide for a higher pH. The composition rendered obvious by Gruber would also be capable of preventing throat irritation during the assumption of ibuprofen solution since this effect is attributed to a high pH. 
	Applicant argues that “nowhere Gruber describes an ibuprofen salt mixed with an alkaline base.  At best Gruber describes ibuprofen in admixture with an alkaline base and nowhere there is a teaching or suggestion to arrive at the presently claimed pH to avoid any sensory irritation. Thus, not only the composition described by Gruber is not the composition presently claimed, but also it is impossible that, by not describing the presently claimed molar ratio, it could arrive at the critical pH presently claimed, which allows to obtain the unexpected and surprising results of avoiding the sensory irritation to the oral cavity caused by the ibuprofen salt.”  The Examiner respectfully disagrees since Gruber teaches carbonates can be used to mask the unpleasant taste of ibuprofen salts, and as a consequence it would follow that one of ordinary skill in the art would eliminate such irritation during oral administration of ibuprofen by formulating a composition of an ibuprofen salt with a carbonate, such as sodium carbonate (paragraph 0016).  Gruber teaches that ibuprofen arginine (e.g. L-arginine salt of ibuprofen) provides enhanced dissolution in water (paragraph 0007).  Gruber teaches providing enough base to provide a pH of at least 7.5 (paragraph 0089).   Thus, the teachings of Gruber read on the recited limitations of a composition comprising both an ibuprofen salt and additional base.  Additionally, Gruber teaches the base present in an amount of 0.5 to 1.2 moles of ibuprofen (claim 2) for the formation of the ibuprofen salt, and as a consequence it would follow that there would be excess molar amounts of base from salt formation, which would contribute to raising the pH of the composition.

Conclusion
Claims 1-2, 4-12, and 14-20 are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW P LEE whose telephone number is (571)270-1016. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on (571)272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW P LEE/Examiner, Art Unit 1628     

/SAVITHA M RAO/Primary Examiner, Art Unit 1629